Exhibit 10.3 NONCOMPETITION AGREEMENT THIS NONCOMPETITION AGREEMENT (this “ Agreement ”), dated as of July 31, 2015 is entered into by and between Lyle A. Berman (“ Individual ”) and Golden Entertainment, Inc., a Minnesota corporation (the “ Company ”). WHEREAS, the following entities have entered into that certain Agreement and Plan of Merger, dated as of January 25, 2015 (the “ Merger Agreement ”): i) Company; ii) LG Acquisition Corporation, a Nevada corporation and a wholly owned subsidiary of the Company; iii) Sartini Gaming, Inc., a Nevada corporation (“ Sartini Gaming ”); and iv) The Blake L. Sartini and Delise F. Sartini Family Trust (the “ Trust ”), and pursuant to the Merger Agreement, concurrently with the execution of this Agreement, LG Acquisition Corporation merged with and into Sartini Gaming (the “ Merger ”); WHEREAS, the Company and Sartini Gaming and their respective subsidiaries (collectively, the “ Company Group ”) are engaged in the business of developing, acquiring, owning, operating and managing (i) casino, lodging and recreational properties, (ii) taverns with licensed gaming facilities and (iii) gaming route accounts (as currently conducted and as currently proposed to be conducted by the Company Group, the “ Business ”); WHEREAS, prior to the Merger, Individual had been the chairman and chief executive officer and a significant shareholder of the Company since 1998 and, as such, Individual acknowledges and agrees that Individual has obtained, had access to and developed extensive and valuable expertise and confidential and proprietary information associated with the Business of the Company Group. In addition, Individual has managed, controlled, exercised substantial control over, and/or substantially influenced the reputation and goodwill of the Business in the form, among others, of valuable business contacts with customers and potential customers of the Business and with other professionals in the industry in which the Company Group competes. Furthermore, the reputation and goodwill of the Company Group associated with the Business are an integral part of the Company Group’s business success throughout the areas where it conducts the Business. If Individual deprives the Company Group of any of the goodwill associated with the Business or in any manner uses the proprietary information or reputation and goodwill associated with the Business in competition with the Company Group, the Company Group will be deprived of the benefits the parties have bargained for pursuant to this Agreement and the Merger Agreement. Since Individual has the ability to compete with the Business of the Company Group, the parties therefore desire that Individual enter into this Agreement; WHEREAS, as a condition and inducement to the Company’s and Sartini Gaming’s willingness to enter into the Merger Agreement and the Consulting Agreement (as hereinafter defined), and in consideration for the commitments made in the Merger Agreement and ancillary agreements thereto with respect to Individual’s continued tenure on the board of directors of the Company after the Merger, Individual has agreed to restrictions and other terms and conditions set forth in this Agreement; and WHEREAS, but for Individual’s entry into this Agreement concurrently with the Merger, the Company and Sartini Gaming would not have effected the transactions contemplated by the Merger Agreement. NOW THEREFORE, as a material inducement to the Company and Sartini Gaming to execute the Merger Agreement and to consummate the transactions contemplated thereby, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereby agree as follows: 1.
